Citation Nr: 1410879	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  11-07 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entailment to service connection for bilateral hearing loss.

2.  Entitlement to service connection for residuals of a rib injury.

3.  Entitlement to service connection for hepatitis C. 


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from September 1966 to May 1970.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which, in pertinent part, denied the service connection claims currently on appeal.  In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.

The issue of service connection for hepatitis C is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's hearing impairment in the right ear does not meet the criteria for hearing loss disability for VA compensation purposes.

2.  The Veteran's hearing impairment in the left ear meets the criteria for hearing loss disability for VA compensation purposes.

3.  The Veteran was exposed to loud noises (acoustic trauma) during service.

4.  Left ear hearing loss did not manifest to a compensable degree within one year of service separation.

5.  Symptoms of left ear hearing loss were not chronic in service and have not been continuous since service separation.

6.  Left ear hearing loss is not etiologically related to service.
7.  The Veteran does not have any currently diagnosed residuals of a rib injury.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2013).

2.  The criteria for service connection for residuals of a rib injury are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1). See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In timely November 2008 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate claims for service connection as well as what information and evidence must be submitted by the Veteran, what evidence VA would obtain, and of what assistance the VA could provide the Veteran in obtaining this evidence.  The notice included provisions for disability ratings and for the effective date of the claim.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including service treatment records, a December 2008 private audiological evaluation, and the Veteran's statements.  The Veteran was also afforded VA examinations in December 2008 for the Veteran's hearing loss and rib disorders.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions and findings obtained in this case are adequate, as the opinions are predicated on a full reading of the VA medical records in the Veteran's claims file.  The VA nexus opinions considered all of the pertinent evidence of record, to include service treatment records, VA treatment records, and the statements of the Veteran, and provided a complete rationale for the opinions stated, relying on and citing to the records reviewed.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran. 

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of sensorineural hearing loss is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provision of 
38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  On the other hand, residuals of a rib injury (tenderness) is not a chronic disease under 38 C.F.R. § 3.309(a) and will be adjudicated using the general principles of service connection. 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a (merits) decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74   (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186   (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Service Connection for Hearing Loss

Right Ear 

The Veteran contends that his hearing loss is related to service.  Specifically, the Veteran maintains that his military occupation specialty as an aviation instrument system specialist subjected him to loud generators and jet engines.  

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The Court has held that a veteran may establish the required nexus between current hearing loss disability and his term of military service if he can show by competent evidence that his hearing loss disability resulted from the in-service acoustic trauma.  Godfrey v. Derwinski, 
2 Vet. App. 352 (1992). 

On the question of current disability, the Board finds that the Veteran does not have a right ear sensorineural hearing loss "disability" according to VA disability compensation regulation 38 C.F.R. § 3.385.  In December 2008, on VA audiological examination, puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear were 10, 20, 15, 30, and 25, respectively, with an average puretone threshold of 22.4 decibels.  Speech discrimination was 94 percent.

In a private December 2008 audiological evaluation, puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear were 20, 25, 20, 30, and 30, respectively, with an average puretone threshold of 25 decibels.  Speech discrimination was 100 percent.

As the right ear auditory thresholds in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz was not 40 decibels or greater, the thresholds for at least three of these frequencies were not 26 or greater, and the speech recognition score using the Maryland CNC Test was not less than 94 percent, the criteria for current right ear hearing loss "disability" have not yet been met as required by 38 C.F.R. 
§ 3.385.

Because the evidence does not show that the Veteran's right ear hearing loss is to a disabling degree according to 38 C.F.R. § 3.385, the weight of the evidence demonstrates that the Veteran's right ear hearing loss has not met the threshold to establish current hearing loss "disability," and the claim must be denied.  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer, 3 Vet. App. at 225; see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Because the preponderance of the evidence is against the claim for service connection for right ear hearing loss, the benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.



Left Ear

As to the Veteran's left ear, the Board finds that he has currently diagnosed mild sensorineural hearing loss for VA compensation purposes.  In December 2008, on VA audiological examination, puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the left ear were 15, 20, 35, 35, and 35, respectively, with an average puretone threshold of 31.25 decibels.  Speech discrimination was 96 percent.  The December 2008 VA examiner diagnosed left ear sensorineural hearing loss. 

On the question of in-service injury or disease, the Board finds that the Veteran was exposed to loud noises in service.  The Veteran is both competent and credible to report that he was exposed to loud noise (acoustic trauma) in service.  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts).  The Veteran's DD Form 214 demonstrates that he served as an aviation instrument system specialist.  The Veteran has credibly reported that he was exposed to loud jet engine noise during service.  For these reasons, the Board finds the Veteran was exposed to acoustic trauma during service.

Next, the Board finds that symptoms of left ear hearing loss were not chronic in service.  Service treatment records are negative for any complaints, diagnosis, or treatment for left ear hearing loss.  At the service entrance examination in August 1966, puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the left ear were 25, 15, 10, n/a, and 0, respectively.  At service separation in 1970, puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the left ear were -10, 10, 5, 5, and 0, respectively.  Prior to November 1967, military audiometric results were reported in American Standards Association (ASA) units.  In July 1966, VA adopted International Organization for Standardization  (ISO) units, and the military followed suit in November 1967.  Therefore, the August 1966 audiometric readings are converted from ASA units to ISO units.  The Board acknowledges that the enlistment audiogram demonstrated one threshold above 20 decibels, indicating some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993) (the Court held that the threshold for normal hearing is from 0 to 20 decibels and that higher threshold levels indicate some degree of hearing loss).  However, the examining physician did not diagnose hearing loss, nor did the Veteran make any complaints of hearing loss at the enlistment examination.  Thus, there was no hearing loss disability "noted" at the time of enlistment, and the presumption of soundness applies.  See 38 U.S.C.A. §1111.  The Board finds that the puretone thresholds at service separation reflected hearing acuity within normal limits, without any significant threshold shifts.  See Hensley, 5 Vet. App. at 15.

Further, the Board finds that a left ear hearing loss disorder did not manifest to a compensable degree within one year of service separation.  VA treatment records do not demonstrate any complaints, treatment, or diagnosis for hearing loss.  The Veteran was first diagnosed with left ear hearing loss in the December 2008 VA and private audiological evaluations, more than 38 years after service separation.  For these reasons, the Board finds that the Veteran's current left ear hearing loss disorder did not manifest to a compensable degree within one year of his separation from service; therefore, the presumptive provisions for a lumbar spine disorder are not applicable in this case.  38 C.F.R. §§ 3.307, 3.309.

The Board next finds that the weight of the evidence demonstrates that symptoms associated with a left ear hearing loss disorder have not been continuous since service separation to warrant presumptive service connection on the basis of continuous post-service symptoms under 38 C.F.R. § 3.303(b).  As noted above, the Veteran was first diagnosed with left ear hearing loss in the December 2008 VA, approximately 38 years after service separation.  Further, aside from statements made pursuant to his current claim for VA compensation, the Veteran has not consistently reported to medical professionals that he experienced symptoms associated with a left ear hearing loss since service.  See Cartright, 2 Vet. App. at 25; Pond v. West, 12 Vet. App. 341 (1991) (interest may affect the credibility of testimony).

The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology (Savage v. Gober, 10 Vet. App. 488, 496  (1997)); however, here, the Veteran filed another claim for service connection at the time of separation from service, but did not submit a claim for hearing loss prior to his October 2008 claim.  In this regard, in May 1970 (at the time of service separation), the Veteran filed a service connection claim for a cyst on the right cheek.  The Veteran did not report hearing loss symptoms that at that time.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, the Veteran took action regarding another claim, it becomes reasonable to expect that he would be presenting all issues for which he was experiencing symptoms that he believed were related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for a left ear hearing loss disorder, when viewed in the context of his action regarding the other claim for compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did not sustain hearing loss in service and a lack of symptomatology at the time he filed the claim.

The Veteran only now, pursuant to his claim for VA benefits, contends that he has experienced continuous hearing loss since service.  The Veteran also submitted as statement from S.M. who stated that he has known the Veteran since 1974.  According to S.M., the Veteran would often ask people to repeat themselves and would listen to the radio at a louder volume that would be considered normal.  The Board has reviewed the Veteran and S.M.'s statements, but finds them not credible as they are inconsistent with, and outweighed by, other evidence of record.  As noted above, service separation audiological testing revealed normal hearing acuity.  The Veteran also filed another claim for service connection at the time of service separation, but did not to file a claim or report symptoms of hearing loss.  Further, the first diagnosis of hearing loss was in December 2008, more than 38 years after service separation.  For these reasons, the Board finds that the more recent lay statements of continuous symptoms of a left ear hearing loss disorder after service, made pursuant to the current claim for VA compensation, are outweighed by other, more contemporaneous lay and medical evidence, and as such, are not credible.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran).  As such, the Veteran's current contention that this hearing loss began in service is afforded no weight, and the Board specifically finds that the Veteran's hearing loss symptoms were neither chronic in service nor continuous since service separation.

The Board further finds that the weight of the competent evidence demonstrates that the currently diagnosed left ear hearing loss is not related to or caused by service.  As noted above, the Veteran submitted a private December 2008 audiological evaluation.  It does not appear that the audiologist reviewed the claims file.  Although the private audiologist stated that the Veteran's hearing loss was due to his military service, she did not provide a rationale for the opinion.  As such, the Board affords no probative weight to the December 2008 private audiologist's medical opinion.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record).

The Veteran was also afforded a VA audiological examination in December 2008.  As previously noted, the VA examiner diagnosed the Veteran with left ear hearing loss.  The examiner reviewed the claims file and interviewed the Veteran about in-service and post-service noise exposure.  The VA examiner then opined that left ear hearing loss was not caused by or a result of noise exposure in service.  In support of this rationale, the examiner stated that hearing sensitivity at the time of discharge was within normal limits and there was no evidence documenting that hearing loss was incurred in or aggravated by service, nor any medical evidence that this condition manifested within one year of service separation.  The Board finds the December 2008 VA medical opinion to be highly probative on the question of whether the currently diagnosed left ear hearing loss was incurred or otherwise related to service.

The Board has also considered the Veteran's statements asserting a nexus between his currently-diagnosed left ear hearing loss and service.  While the Board acknowledges that a lay person is competent to report symptoms as they come to him through his senses, sensorineural hearing loss is not the type of disorder that a lay person can provide competent evidence on questions of etiology, especially in this case, where the Veteran's hearing acuity was within normal limits as service separation and the question involves damage to the nerves (sensorineural hearing loss) from acoustic trauma.  See Layno, 6 Vet. App. at 465 (competent lay evidence is evidence not requiring that the proponent have specialized education, training, or experience, but is provided by a person who has knowledge of facts or circumstances and conveys matter that can be observed and described by a lay person); see also Rucker, at 74 (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).  The Board finds that the Veteran does not have the training, experience, or medical knowledge to render a competent nexus opinion to service.  Instead, the Board attaches greater probative weight to the December 2008 VA audiologist's opinion than to the Veteran's lay statements, which have found to be not credible.  

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for left ear hearing loss, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Residuals of a Rib Injury

Service treatment records reflect that the Veteran was in an automobile accident during service in April 1969.  He was treated for localized tenderness to the right 8th rib at costochrondial junction.  There was no other evidence of treatment for a rib injury, to include any residuals during service.  A clinical evaluation of the Veteran's abdomen and spine were normal at the April 1970 service separation examination.  

Notwithstanding the in-service automobile accident and rib injury, the Board finds that the evidence of record does not demonstrate any current disability of the ribs.  In a December 2008 VA examination, the Veteran reported that he has had continued soreness in his side.  Upon physical examination, the examiner noted no masses, lesions, or discoloration.  There were no areas of tenderness on the Veteran's ribcage.  December 2008 x-rays revealed no evidence of acute displaced fracture-dislocation.  Moreover, a review of post-service VA treatment records do not show any diagnosis for residuals of a rib injury.  

In making this determination, the Board has considered the Veteran's statements regarding rib pain and soreness; however, pain alone, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a disability for which service connection can be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part, vacated in part on other grounds sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356, 1362 (Fed. Cir. 2001). 

To the extent that the Veteran has asserted neck and back conditions and residual scars of the head and face as a result of an auto accident in service, the RO adjudicated these issues separately in a March 2013 rating decision and those issues are not in appellate status. 

For these reasons, the Board finds that the Veteran does not have a currently diagnosed rib disorder, or residuals therefrom.  As the evidence does not show a currently diagnosed disorder, the claim must be denied.  Brammer, 3 Vet. App. at 225.  Because the preponderance of the evidence is against the claim for service connection for residuals of a rib injury, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for residuals of a rib injury is denied.


REMAND

As for the claim for service connection for hepatitis C, the Board finds that the evidence currently of record does not demonstrate a current diagnosis; however, in his March 2011 VA Form 9, the Veteran stated that he was treated for fever and elevated liver readings by the Mount Holly Family Practice and subsequently at the Community Medical Center in Toms River, New Jersey.  Upon review of the evidence of record, it does not appear that these treatment notes have been requested.  As, such, on remand, efforts should be made to obtain these treatment records and associate them with the claims file.   

Then, if a diagnosis of hepatitis C is evident, the Veteran should be afforded a VA examination in order to assist in determine whether hepatitis C (if diagnosed) was incurred in or is otherwise related to service.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he provide sufficient information and authorization to enable the RO/AMC to obtain any additional pertinent treatment records not currently of record following the current procedures set forth in 38 C.F.R. § 3.159, to include treatment records from the Mount Holly Family Practice and Community Medical Center in Toms River.  If appropriately identified and the necessary authorization is submitted, request the treatment records.  Associate all records/responses received with the claims file.

2.  Then, if deemed appropriate, schedule the Veteran for a VA examination to assist in determining if any diagnosed hepatitis C disorder was incurred in or is otherwise related to service.  The entire claims file must be made available to the examiner and the examination report should include discussion of the Veteran's medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  The VA examiner must then provide an opinion as to whether the Veteran's hepatitis C (if diagnosed) it is at least likely as not (i.e. there is a 50 percent or greater probability) related to service.

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A clear rationale should be given for all opinions and conclusions rendered.  If an opinion cannot be rendered without resorting to speculation, the examiner should state whether the inability to provide an opinion was due to a need for further information or because the limits of medical knowledge had been exhausted regarding the etiology of the disorder.

3.  After completion of the above and any additional development deemed necessary, readjudicate the claim for service connection for hepatitis C.  If the claim remains denied, the Veteran and his representative should be furnished a supplemental statement of the case, and afforded an opportunity to respond, before the case is returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


